                            United States District Court
                             Middle District of Florida
                               Jacksonville Division

DEPUY SYNTHES PRODUCTS, INC.,
& DEPUY SYNTHES SALES, INC.,

             Plaintiffs,

v.                                                        NO. 3:18-cv-1342-J-20PDB

VETERINARY ORTHOPEDIC IMPLANTS, INC.,

             Defendant.


                                       Order

      The plaintiffs seek leave to file a supplemental exhibit under seal in support of
their response to the defendant’s motion to compel. Doc. 79. They explain the exhibit
contains confidential and commercially-sensitive information about how they market
and price their products and assess the market. Doc. 79 at 3. They contend the
information, if made public, will provide competitors a significant competitive or
economic advantage. Doc. 79 at 3. They contend sealing beyond the typical one-year
limit—to the end of the case or any appeal—is warranted because of the highly
sensitive nature of the information. Doc. 79 at 3.

      The Court applies the law in the order dated April 9, 2019. Doc. 47 at 1–2.
Because the information sought to be sealed will be provided not to resolve a merits
issue but to resolve a discovery dispute, the good-cause standard applies, and the
presumption of public access does not. The plaintiffs provide good cause, see Doc. 79
at 3–5, and their request is unopposed. The Court therefore:

      (1)    grants the motion, Doc. 79;

      (2)    directs the plaintiffs to file the exhibit under seal; and
     (3)   directs the clerk to file the exhibit under seal until the close of
           the case or any appeal, whichever is later, or upon an order
           directing unsealing.

     Ordered in Jacksonville, Florida, on May 21, 2019.




c:   Counsel of Record




                                        2
